Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

MedTrac Solutions
(PTAN: 7120950001),

Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-15-899

Decision No. CR4176

Date: August 28, 2015

DECISION
The Centers for Medicare & Medicaid Services (CMS), through its administrative
contractor, Palmetto GBA National Supplier Clearinghouse (NSC), revoked the
enrollment of MedTrac Solutions (MedTrac or Petitioner) as a Medicare supplier of
durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS) because
MedTrac was not accessible during posted hours of operation. MedTrac requested a
hearing to dispute the revocation. Based on the evidence in the record, I affirm CMS’s
determination to revoke MedTrac’s enrollment in the Medicare program.
I. Background
MedTrac was enrolled in the Medicare program as a DMEPOS supplier. In an October
16, 2014 initial determination, NSC revoked MedTrac’s Medicare billing privileges.
CMS Exhibit (Ex.) 1 at 1-2. NSC provided the following reason for its decision:
Recently, a representative of the NSC attempted to conduct a
visit on your facility on September 5, 2014 and September 17,

2014; however, the visits were unsuccessful because the
business was closed during posted hours of operation on both
attempts. Because we could not complete an inspection of
your facility, we could not verify your compliance with the
supplier standards. Based upon a review of the facts, we have
determined that your facility is not operational to furnish
Medicare covered items and services. Thus, you are
considered to be in violation of 42 CFR §§ 424.535(a)(5)(ii)
and all supplier standards as defined in 42 CFR 424.57(c).

CMS Ex. | at 2. NSC made the effective date for revocation retroactive to September 17,
2014, the date CMS determined MedTrac’s supplier location was not operational. CMS
Ex. | at 1.

In an October 22, 2014 letter, MedTrac requested reconsideration of the initial
determination. MedTrac indicated in its request that MedTrac’s office at 1801 North
Tryon Street, Suite B-111, Charlotte, North Carolina, has posted business hours from
10 a.m. to 4 p.m., Monday through Friday. MedTrac stated that a part-time
administrative assistant works from 10 a.m. to 2 p.m. and MedTrac’s Chief Executive
Officer is present for the remainder of the time. Because MedTrac is located near a
homeless shelter and MedTrac personnel have been threatened by homeless individuals,
MedTrac keeps its doors locked when the administrative assistant is alone at MedTrac’s
office location. MedTrac stated that it did not know that locking its doors would cause it
to be nonoperational. MedTrac indicated that it would resolve the situation by hiring
security. CMS Ex. 2.

In her November 25, 2014 reconsidered determination, the NSC hearing officer
concluded:

The fact remains that the site inspector was unable to
complete a site inspection for MedTrac Solutions in order to
verify compliance with the supplier standards because the
facility was closed during posted hours of operation, and not
accessible to the site inspector. This hearing officer
concludes the NSC made the correct determination based
upon the events at the time.

Pursuant to 42 CFR §§ 405.800, 424.57(e), 424.535(a)(1),
424 .535(a)(5)(ii) and 424.535(g), your Medicare supplier
number (7120950001) for [DMEPOS] issued by [NSC] is
revoked. The date of this effective revocation has been made
retroactive to September 17, 2014 which is the date [CMS]
determined your practice location was not operational.

Review of the case file and additional submitted
documentation for MedTrac Solutions does not verify
compliance with supplier standard 7, and the NSC is
deemed appropriate in their revocation based upon the
information on the record at the time.

CMS Ex. | at 6 (emphasis added).

On January 8, 2015,' MedTrac requested a hearing. I issued an Acknowledgement and
Pre-hearing Order (Order) on January 20, 2015. In response to my Order, on

February 24, 2015, CMS filed its brief and seven exhibits (CMS Exs. 1-7). On March 25,
2015, MedTrac requested a 60-day extension of time to file its exchange because its
counsel needed to leave town due to an emergency. CMS did not oppose the extension
request and I granted it. On June 1, 2015, MedTrac filed a brief (MedTrac Br.) and seven
exhibits (MedTrac Exs. 8-14).’ On June 9, 2015, CMS requested to file a reply brief and
objections by June 22, 2015. I granted the request and CMS filed its reply brief (CMS
Reply Br.) on June 22, 2015.

II. Evidentiary Rulings

MedTrac did not object to any of CMS’s exhibits and CMS did not object to MedTrac
Exs. 8-10, 12, and 14. See Order § 7. Therefore, I admit CMS Exs. 1-7 and MedTrac
Exs. 8-10, 12, and 14 into the record.

CMS objected to MedTrac’s Exs. 11 and 13, which are written direct testimony from two
witnesses. CMS argues that this testimony was not submitted in the form of a declaration
and not signed under penalty of perjury as required by Civil Remedies Division
Procedures (CRDP) § 19(b). CMS Reply Br. at 2-3. A review of those exhibits reveals
that the written direct testimony was not made as an affidavit under oath or as a
declaration under penalty of perjury. Further, MedTrac did not reply to CMS’s objection
or file corrected written direct testimony.

Provider and supplier revocation cases are adjudicated under the procedures in 42 C.F.R.
Part 498. 42 C.F.R. §§ 405.803(a), 424.545(a)(1). Under those procedures, witnesses
must “testify under oath or affirmation.” 42 C.F.R. § 498.62. By statute, individuals are
permitted to make declarations under penalty of perjury even if regulations require that
statements be made under oath. 28 U.S.C. § 1746. Consistent with these authorities, my
Order requires that “[a] witness statement must be submitted in the form of an affidavit

' MedTrac’s hearing request is dated December 17, 2014; however, MedTrac did not
electronically file the hearing request until January 8, 2015.

> MedTrac did not submit exhibits marked 1 through 7.
made under oath or as a written declaration.” Order § 8. Because MedTrac’s proposed
written direct testimony was not made under oath or under penalty of perjury, I sustain
CMS’s objection and exclude MedTrac Exs. 11 and 13.

III. Decision on the Record

I directed the parties to submit written direct testimony for each proposed witness. Order
§ 8. Ihave admitted the written direct testimony from two CMS witnesses (CMS Exs. 5,
7) and one MedTrac witness (MedTrac Ex. 14). I also advised the parties that an in-
person hearing would only be necessary if the opposing party requested an opportunity to
cross-examine a witness. Order § 9 (“I will assume that Petitioner does not wish to cross-
examine any proposed CMS witness if Petitioner’s brief fails to affirmatively state so.”);
CRDP § 16(b).

CMS stated that it did not believe that an in-person hearing was necessary in this case.
CMS Reply Br. at 4. MedTrac generally indicated that I should hold a hearing in this
case; however, MedTrac did not specifically state that it wanted to cross-examine one or
both of CMS’s witnesses. MedTrac Br. at 4. Because MedTrac did not request to cross-
examine either of CMS’s witnesses, I decide this case based on the written record. Order
99 10-11; CRDP § 19(b), (d).

IV. Issue

Whether CMS had a legitimate basis for revoking Petitioner’s Medicare billing privileges
for failing to be operational (42 C.F.R. § 424.535(a)(5)(ii)) and/or to be accessible during
posted hours of operation (42 C.F.R. § 424.57(c)(7)).

V. Jurisdiction

Ihave jurisdiction to decide this issue. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2); see also
42 USC. § 1395cc(j)(8).

VI. Findings of Fact, Conclusions of Law, and Analysis®

The Secretary of Health and Human Services (Secretary) has the authority to create
regulations that establish enrollment standards for providers and suppliers, and to create
supplier requirements for DMEPOS suppliers. 42 U.S.C. §§ 1395m(j)(1)(B)(ii),
1395cc(j). The Secretary promulgated a regulation that requires providers and suppliers
to be operational. 42 C.F.R. § 424.535(a)(5)(ii). To be “operational,” a provider or

5 My numbered findings of fact and conclusions of law are set forth in italics and bold in
the discussion captions of this decision.
supplier must be “open to the public for the purpose of providing health care related
services . . . and [be] properly staffed . . . to furnish these services.” 42 C.F.R. § 424.502
(emphasis added). The Secretary also promulgated regulations establishing DMEPOS
supplier standards, which a DMEPOS supplier must meet and maintain. 42 C.F.R.

§ 424.57(c). The supplier standards require a DMEPOS supplier to be “open to the
public a minimum of 30 hours per week” and the DMEPOS supplier must “post[] hours
of operation.” Id. § 424.57(c)(7)(i)(D), (c)(30). Most important for this case, the facility
must be “accessible and staffed during posted hours of operation.” Id.

§ 424.57(c)(7)(i)(C). CMS or its contractors may conduct inspections of a supplier’s
premises at any time to determine if a supplier is in compliance with Medicare enrollment
requirements or the supplier standards. See 42 C.F.R. §§ 424.57(c)(8), 424.510(d)(8),
424.515(c), 424.517(a), (a)(8).

1. On September 5, 2014, at 11:03 a.m. and September 17, 2014, at 3:08 p.m., site
inspectors from NSC were unable to gain entry into MedTrac’s office at 1801
North Tryon Street, Suite B-111, Charlotte, North Carolina, because the door
was locked and no one answered the door when the site inspectors knocked.

On September 5, 2014, at 11:03 a.m., NSC site inspector Carolina McRoy arrived at
MedTrac’s office located at 1801 North Tryon Street, Suite B-111, Charlotte, North
Carolina, to conduct a site inspection in order to determine whether MedTrac was in
compliance with regulatory requirements. CMS Ex. 4 at 1; CMS Ex. 5 §§ 2,3,5. Ms.
McRoy testified that MedTrac’s office was located inside a commercial building. Ms.
McRoy stated that MedTrac’s office had a single door with a window covered with a sign
and tinfoil so that she could not see into MedTrac’s office. The sign indicated MedTrac’s
office hours were from 10 a.m. to 6 p.m., Monday through Friday, and included an after-
hours emergency telephone number. CMS Ex.5 § 5. Ms. McRoy took date and time
stamped photographs of MedTrac’s office door. CMS Ex. 4 at 2-16.

In her report of the attempted site visit, Ms. McRoy stated: “Knocked the door several
times and nobody answer[ed]. Asked a neighboring business in suite b119 if they know
the supplier and he said no that he has not seen anybody at that suite.” CMS Ex. 4 at 1;
see also CMS Ex. 5 §§ 6-7. Ms. McRoy also indicated in the report that MedTrac: was
not open for business; did not appear to have employees or staff present; did not appear to
have signs of customer activity; and did not appear to be operational. Ms. McRoy
indicated that MedTrac had a sign with its business name. CMS Ex. 4 at 1. Although
Ms. McRoy marked on the report that there was inventory present, she testified that she
accidentally checked a “Y” instead of an “N” to the question on the report form asking if
she saw inventory. Ms. McRoy testified that she could not see into MedTrac’s office or
gain access to it, therefore, she was not able to see whether any inventory was present.
CMS Ex. 4 at 1; CMS Ex. 59 4.
On September 17, 2014, at 3:08 p.m., NSC site inspector Marlena Harris arrived at
MedTrac’s 1801 North Tryon Street office location to attempt a site inspection. CMS Ex.
6; CMS Ex. 7 §§ 2, 3,5. In her report of the attempted site visit, Ms. Harris stated:
“Arrived at facility, door was locked. Knocked on the door and there was no response.
Waited about 5 minutes no one arrived.” CMS Ex. 6 at 1; see also CMS Ex.79 6.

Ms. Harris made a number of observations about the outside of MedTrac’s office that are
consistent with Ms. McRoy’s observations summarized above, and Ms. Harris took date
and time stamped photographs of the outside of MedTrac’s office. CMS Ex. 6; CMS
Ex.795.

2. CMS had a legitimate basis to revoke Petitioner’s Medicare billing privileges
because Petitioner’s location was not operational, and was not accessible and
staffed during posted hours of operation.

MedTrac asserts that it needed to keep its door locked all of the time for safety and
security reasons. MedTrac’s Chief Executive Officer, Gary Smith, testified that the
property manager where MedTrac’s office is located suggested keeping MedTrac’s door
locked for security reasons. MedTrac Ex. 14§ 4. Mr. Smith also testified that he
established a policy of locking the office’s door because of the “proximity of the Men’s
Shelter of Charlotte and the high population of homeless individuals near the office . . . .”
MedTrac Ex. 14§ 3. MedTrac provided evidence that there is a homeless shelter not far
from the MedTrac office. MedTrac Exs. 8-10. Mr. Smith further testified that he was
working at MedTrac’s office on the afternoon of September 17, 2014, and that he did not
hear anyone knock at the door. CMS Ex. 14 9§ 3-4.

Although MedTrac appears to dispute that NSC’s inspectors actually appeared at
MedTrac’s office on the dates and times alleged by CMS, CMS provided significant
evidence, both testimonial and documentary, that NSC’s inspectors attempted site
inspections at MedTrac’s office on September 5 and 17, 2014, during MedTrac’s posted
hours of operation.* CMS Exs. 4-7. The pictures that the site inspectors took of
MedTrac’s door look the same as MedTrac’s own picture of its door, thus proving the
inspectors were present. CMS Ex. 4 at 4; CMS Ex. 6 at 3; MedTrac Ex. 12 at 1. The
inspectors’ time and date stamped pictures provide support that they appeared at
MedTrac’s office on the dates and times in their reports. CMS Exs. 4, 6.

To the extent that MedTrac asserts that its office was staffed during the attempted site
inspections and that the inspectors’ knocks were simply not heard, such a scenario
provides no defense to revocation when there are no alternative means of gaining entry to

* MedTrac asserts that its posted hours of operation were 10 a.m. to 4 p.m., instead of 10
a.m. to 6 p.m., as noted by the site inspectors. CMS Ex. 2. Because the attempted site
inspections both occurred after 10 a.m., but before 4 p.m., this issue does not need to be
resolved.
supplier’s office. Norpro Orthotics & Prosthetics, DAB No. 2577, at 6 (2014); Benson
Ejindu, DAB No. 2572, at 6 (2014). Whether it is the supplier standard requirement that
a DMEPOS supplier be accessible during posted hours of operation (42 C.F.R.

§ 424.57(c)(7)) or the requirement that a supplier be operational, i.e., “open to the public
for the purpose of providing health care related services” (42 C.F.R. §§ 424.502,

424 .535(a)(5)(ii)), MedTrac had two chances to answer the door for inspectors and, by
failing to do so, showed that it was not accessible or operational during posted hours or
operation.

V. Conclusion

For the reasons stated above, I affirm CMS’s revocation of MedTrac’s Medicare
enrollment and billing privileges.

/s/
Scott Anderson
Administrative Law Judge
